Exhibit 10.4
 

 
SECOND AMENDMENT TO BUSINESS LOAN
AGREEMENT AND SECURITY AGREEMENTS


This SECOND AMENDMENT TO BUSINESS LOAN AGREEMENT AND SECURITY AGREEMENTS
(“Second Amendment”) is dated as of August 14, 2009 (“Second Amendment Effective
Date”), by and between CEDAR RAPIDS BANK & TRUST COMPANY (the “Lender”) and MACC
Private Equities Inc., f/k/a MorAmerica Capital Corporation (the “Borrower”).
 
RECITALS:


WHEREAS, the Borrower and the Lender are parties to (i) that certain Business
Loan Agreement dated as of August 30, 2007 as attended by an Omnibus Amendment,
Consent and Waiver dated April 29, 2008 (collectively the “Loan Agreement”);
(ii) the Commercial Security Agreement, dated as of August 30, 2007 as amended
by an Omnibus Amendment, Consent and Waiver dated April 29, 2008 (the
“Commercial Security Agreement”); and (iii) the Commercial Pledge and Security
Agreement dated as of August 30, 2007 as amended by an Omnibus Amendment,
Consent and Waiver dated April 29, 2008 (the “Commercial Pledge and Security
Agreement”);
 
WHEREAS, Borrower and the Lender desire to consolidate the Indebtedness of the
Borrower to the Lenders into one term Note and to extend the due date of the
Indebtedness.
 
WHEREAS, Borrower and Lender desire to amend certain provisions under the Loan
Agreement, the Commercial Security Agreement, the Commercial Pledge and Security
Agreement (with the Commercial Security Agreement, each a “Security Agreement”),
and the Related Documents (collectively, the “Operative Documents”); to
accomplish the foregoing.
 
AMENDMENTS


NOW, THEREFORE, for good and valuable consideration, the parties hereto agree as
follows:
 
SECTION 1.                      DEFINITIONS.  All terms contained in this Second
Amendment and not otherwise defined shall have the meanings assigned to them in
the Loan Agreement.  After the Second Amendment Effective Date, all references
in the Loan Agreement, as amended, to “this Agreement”, “herein”, “hereunder”
and words of similar import shall be deemed to be references to the Loan
Agreement as amended hereby.  References in the Operative Documents to the Loan
Agreement shall be deemed to refer to the Loan Agreement as so amended.
 
SECTION 2.                      AMENDMENTS TO THE LOAN AGREEMENT.  The Lender
and Borrower hereby agree, effective upon the Second Amendment Effective Date,
that the Loan Agreement shall be amended as follows:
 
2.0           The Loan Agreement is amended by striking and deleting the
Paragraph entitled “CESSATION OF ADVANCES”.
 
2.1           The DEFINITIONS Section of the Loan Agreement is amended by
inserting in the appropriate alphabetical order, the following definition:
 

 
 

--------------------------------------------------------------------------------

 

Second Amendment Effective Date.  The term “Second Amendment Effective Date”
means the effective date of the Second Amendment as set forth therein.”
 
2.2           The DEFINITIONS Section of the Loan Agreement is amended by
striking and deleting the definition of Note and inserting in lieu thereof the
following definition.
 
Note.  The word “NOTE” means the Note executed by the Borrower dated August 14,
2009, together with all renewals of, extensions of, modifications described
herein or described on any exhibit or schedule attached to this Agreement from
time to time.
 
2.3           The Loan Agreement is amended by adding the following to the
paragraph titled “Negative Covenants”:
 
Distribution Limitation.  The term “Distribution Limitation” means the Borrower
cannot make any distribution of dividends to shareholders except for the purpose
of satisfying tax liabilities.
 
2.4           Amendment to Loan Agreement Addendum.  The Business Loan Agreement
Addendum to the Loan Agreement is hereby amended by adding to the list of loans
subject to the Business Loan Agreement the following:
 
Loan #                                           Original Loan
Date                                                      Original Loan Amount
1089922418                                August 14,
2009                                                      $4,814,022.34


SECTION 3.                      AMENDMENTS TO EACH SECURITY AGREEMENT.  Each
Security Agreement is hereby amended by striking and deleting the definition of
Note and inserting in lieu thereof the following definition:
 
Note.  The word “NOTE” means the Note executed by the Borrower dated August 14,
2009, together with all renewals of, extensions of, modifications described
herein or described on any exhibit or schedule attached to this Agreement from
time to time.
 
SECTION 4.                      EXIT FEE.  A fee of $25,400 will be due from
Borrower to Lender upon final payment of the Note.
 
SECTION 5.                      EFFECT OF AMENDMENT.  Any terms of the Loan
Agreement or any Operative Documents which have not been expressly modified or
amended by this Second Amendment are hereby ratified and confirmed and shall
remain in full force and effect between the parties.
 
SECTION 6.                      COUNTERPARTS.  This Second Amendment may be
executed in any number of separate counterparts, each of which when so executed
and delivered shall be an original, but all of which taken together shall
constitute one (1) instrument.  Any of the parties hereto may execute this
Second Amendment by signing any such counterpart.
 

 
 

--------------------------------------------------------------------------------

 

SECTION 7.                      CONSTRUCTION.  This Second Amendment shall be
governed by and construed in accordance with the law of the State of
Iowa.  Section and paragraph headings contained herein are for the convenience
of reference only and shall not be construed as to affect the interpretation or
construction of any substantive provision of this Second Amendment
 
SECTION 8.                      Borrower hereby acknowledges receipt of a copy
of this Agreement.
 
IMPORTANT:  READ BEFORE SIGNING.  THE TERMS OF THIS AGREEMENT SHOULD BE READ
CAREFULLY BECAUSE ONLY THOSE TERMS IN WRITING ARE ENFORCEABLE.  NO OTHER TERMS
OR ORAL PROMISES NOT CONTAINED IN THIS WRITTEN CONTRACT MAY BE LEGALLY
ENFORCED.  YOU MAY CHANGE THE TERMS OF THIS AGREEMENT ONLY BY ANOTHER WRITTEN
AGREEMENT.  THIS NOTICE ALSO APPLIES TO ANY OTHER LOAN AGREEMENTS NOW IN EFFECT
BETWEEN YOU AND THIS LENDER.
 
IN WITNESS WHEREOF, the parties hereto have duly executed this Agreement as the
day and year first above written.
                

MACC PRIVATE EQUITIES INC.     CEDAR RAPIDS BANK & TRUST f/k/a MorAMERICA
Capital Corporation    COMPANY       By:  /s/ Travis T. Prentice    By:  /s/
John Hall Travis T. Prentice, Its President & CEO    John Hall, Its Commercial
Banking Officer       By:  /s/Derek Gaertner      Derek Gaertner, Its CFO      
         

 

 




 
 

--------------------------------------------------------------------------------

 

[cedar.jpg]


PROMISSORY NOTE


Principal
$4,814,022.34
Loan Date
08-14-2009
Maturity
03-31-2010
Loan No.
1089922418
Call / Coll
410 / 4
Account
MACC PEOO
Officer
755
Initials
References in the boxes above are for Lender’s use only and do not limit the
applicability of this document to any particular loan or item.
Any item above containing “* * * *” has been omitted due to text length
limitations.



Borrower:                      MACC PRIVATE EQUITIES,
INC.                                                                                     Lender:                      CEDAR
BANK AND TRUST COMPANY
                 101 2ND ST SE SUITE
800                                                                                                                                     
500 1ST AVENUE NE STE 100
                 CEDAR RAPIDS,
IA  52401-1219                                                                                                                        
CEDAR RAPIDS, IA  52401



--------------------------------------------------------------------------------

--------------------------------------------------------------------------------



 

 Principal Amount:  $4,814,022.34     
Date of Note: August 14, 2009

 
                                                                                                                                               
PROMISE TO PAY.  MACC PRIVATE EQUITIES INC. (“Borrower”) promises to pay to
CEDAR RAPIDS BANK AND TRUST COMPANY (“Lender”), or order, in lawful money of the
United States of America, the principal amount of Four Million Eight Hundred
Fourteen Thousand Twenty-two & 34/100 Dollars ($4,814,022.34), together with
interest on the unpaid principal balance from August 14, 2009, until paid in
full.
 
PAYMENT.  Borrower will pay this loan in one principal payment at $4,814.022.34
plus interest on March 31, 2010. This payment due on March 31, 2010, will be for
all principal and all accrued interest not yet paid. In addition, Borrower will
pay regular monthly payments of all accrued unpaid interest due as of each
payment date, beginning September 30, 2009, with all subsequent interest
payments to be due on the last day of each month after that.  Unless otherwise
agreed or required by applicable law, payments will be applied first to any
accrued unpaid interest; then to principal; and then to any late charges.
Borrower will pay Lender at Lender’s address shown above or at such other place
as Lender may designate in writing.
 
VARIABLE INTEREST RATE. The interest rate on this Note is Subject to change from
time to time based on changes in an independent index which is the Wall Street
Journal Prime as published in The Wall Street Journal (the “Index”). The Index
is not necessarily the lowest rate charged by Lender on its loans. If the index
becomes unavailable during the term of this loan, Lender may designate a
substitute index after notifying Borrower. Lender will tell Borrower the current
Index rate upon Borrower’s request. The interest rate change will not occur more
often than each day.  Borrower understands that Lender may make loans based on
other rates as well. The Index currently is 3.250% per annum. Interest on the
unpaid principal balance of this Note will be calculated as described in the
“INTEREST CALCULATION METHOD” paragraph using a rate of 2.000 percentage points
over the Index, adjusted if necessary for any minimum and maximum rate
limitations described below, resulting in an initial rate of 6.000% per annum
based on a year of 360 days.  NOTICE: Under no circumstances will the interest
rate on this Note be less than 6.000% per annum or more than the maximum rate
allowed by applicable law.
 
INTEREST CALCULATION METHOD.  Interest on this Note is computed on a 365/360
basis: that is, by applying the ratio of the Interest rate over a year of 360
days, multiplied by the outstanding principal balance, multiplied by the actual
number of days the principal balance is outstanding. All interest payable under
this Note is computed using this method.
 
PREPAYMENT. Borrower agrees that all loan fees and other prepaid finance charges
are earned fully as of the date of the loan and will not be subject to refund
upon early payment (whether voluntary or as a result of default), except as
otherwise required by law. Except for the foregoing, Borrower may pay without
penalty all or a portion of the amount owed earlier than it is due. Early
payments will not, unless agreed to by Lender in writing, relieve Borrower of
Borrower’s obligation to continue to make payments under the payment schedule.
Rather, early payments will reduce the principal balance due. Borrower agrees
not to send Lender payments marked “paid in full”, “without recourse”, or
similar language. If Borrower sends such a payment, Lender may accept it without
losing any of Lender’s rights under this Note, and Borrower will remain
obligated to pay any further amount owed to Lender. All written communications
concerning disputed amounts, including any check or other payment instrument
that indicates that the payment constitutes “payment in full” of the amount owed
or that is tendered with other conditions or limitations or as full satisfaction
of a
 

 
 

--------------------------------------------------------------------------------

 

PROMISSORY NOTE
(Continued)

Loan No: 1089922418    
Page 2

--------------------------------------------------------------------------------


disputed amount must be mailed or delivered to: Cedar Rapids Bank and Trust
Company, 500 1st Avenue NE Ste 100, P.O. Box 789 Cedar Rapids, IA 52406-0789.
 
LATE CHARGE.  If a payment is 10 days or more late, Borrower will be charged
5.000% of the regularly scheduled payment.
 
INTEREST AFTER DEFAULT. Upon default, including failure to pay upon final
maturity, the interest rate on this Note shall be increased by adding a 4.000
percentage point margin (“Default Rate Margin”).  The default Rate Margin shall
also apply to each succeeding interest rate change that would have applied had
there been no default. However, in no event will the Interest rate exceed the
maximum interest rate limitations under applicable law.
 
DEFAULT.  Each of the following shall constitute an event of default (“Event of
Default”) under this Note:
 
Payment Default.  Borrower fails to make any payment when due under this Note.
 
Other Defaults.  Borrower fails to comply with or to perform any other term,
obligation, covenant or condition contained in this Note or in any of the
related documents or to comply with or to perform any term, obligation, covenant
or condition contained in any other agreement between Lender and Borrower.
 
Default in Favor of Third Parties.  Borrower or any Grantor defaults under any
loan, extension of credit, security agreement, purchase or sales agreement, or
any other agreement, in favor of any other creditor or person that may
materially affect any of Borrower’s property or Borrower’s ability to repay this
Note or perform Borrower’s obligations under this Note or any of the related
documents.
 
False Statements.  Any warranty, representation or statement made or furnished
to Lender by Borrower or on Borrower’s behalf under this Note or the related
documents is false or misleading in any material respect, either new or at the
time made or furnished or becomes false or misleading at any time thereafter.
 
Insolvency.  The dissolution or termination of Borrower’s existence as a going
business, the insolvency of Borrower, the appointment of a receiver for any part
of Borrower’s property, any assignment for the benefit of creditors, any type of
creditor workout, or the commencement of any proceeding under any bankruptcy or
insolvency laws by or against Borrower.
 
Creditor or Forfeiture Proceedings.  Commencement of foreclosure or forfeiture
proceedings, whether by judicial proceeding, self-help, repossession or any
other method, by any creditor of Borrower or by any governmental agency against
any collateral securing the loan.  This includes a garnishment of any of
Borrower’s accounts, including deposit accounts, with Lender.  However, this
Event of Default shall not apply if there is a good faith dispute by Borrower as
to the validity or reasonableness of the claim which is the basis of the
creditor or forfeiture proceeding and if Borrower gives Lender written notice of
the creditor or forfeiture proceeding and deposits with Lender monies or a
surety bond for the creditor or forfeiture proceeding, in an amount determined
by Lender, in its sole discretion, as being an adequate reserve or bond for the
dispute.
 
Events Affecting Guarantor.  Any of the preceding events occurs with respect to
any guarantor, endorser, surety, or accommodation party of any of the
indebtedness or any guarantor, endorser, surety, or accommodation party dies or
becomes incompetent, or revokes or disputes the validity of, or liability under,
any guaranty of the indebtedness evidenced by this Note.
 
Change In Ownership.  Any change in ownership of twenty-five percent (25%) or
more of the common stock of Borrower.
 
Adverse Change.  A material adverse change occurs in Borrower’s financial
condition, or Lender believes the prospect of payment or performance of this
Note is impaired.
 
Cure Provisions.  If any default, other than a default in payment is curable and
if Borrower has not been given a notice of a breach of the same provision of
this Note within the preceding twelve (12) months, it may be cured if Borrower,
after Lender sends written notice to Borrower demanding cure of such default:
(1) cures the default within thirty (30) days; or (2) if the cure requires more
than thirty (30) days, immediately initiates steps which Lender deems in
Lender’s sole discretion to be sufficient to
 

 
 

--------------------------------------------------------------------------------

 
PROMISSORY NOTE
(Continued)

Loan No: 1089922418    
Page 3

--------------------------------------------------------------------------------

 
cure the default and thereafter continues and completes all reasonable and
necessary stops sufficient to produce compliance as soon as reasonably
practical.
 
LENDER’S RIGHTS.  Upon default, Lender may declare the entire unpaid principal
balance under this Note and all accrued unpaid interest immediately due, and
then Borrower will pay that amount.
 
ATTORNEYS’ FEES; EXPENSES.  Lender may hire or pay someone else to help collect
this Note if Borrower does not pay.  Borrower will pay Lender that amount.  This
includes, subject to any limits under applicable law, Lender’s attorneys’ fees
and Lender’s legal expenses, whether or not there is a lawsuit, including
without limitation all attorneys’ fees and legal expenses for bankruptcy
proceedings (including efforts to modify or vacate any automatic stay or
injunction), and appeals.  If not prohibited by applicable law, Borrower also
will pay any court costs.  In addition to all other sums provided by law.
 
JURY WAIVER.  Lender and Borrower hereby waive the right to any jury trial in
any action, proceeding, or counterclaim brought by either Lender or Borrower
against the other.
 
GOVERNING LAW.  This Note will be governed by federal law applicable to Lender
and, to the extent not preempted by federal law, the laws of the State of Iowa
without regard to its conflicts of law provisions.  This Note has been accepted
by Lender in the State of Iowa.
 
CHOICE OF VENUE.  If there is a lawsuit, Borrower agrees upon Lender’s request
to submit to the jurisdiction of the courts of Linn County, State of Iowa.
 
RIGHT OF SETOFF.  To the extent permitted by applicable law, Lender reserves a
right of setoff in all Borrower’s accounts with Lender (whether checking,
savings, or some other account).  This includes all accounts Borrower holds
jointly with someone else and all accounts Borrower may open in the
future.  However, this does not include any IRA or Keogh accounts, or any trust
accounts for which setoff would be prohibited by law.  Borrower authorizes
Lender, to the extent permitted by applicable law, to charge or setoff all sums
owing on the debt against any and all such accounts.
 
 
COLLATERAL.  Borrower acknowledges this Note is secured by Business Loan
Agreement dated August 30, 2007 as amended by an Omnibus Amendment, Consent and
Waiver dated April 29, 2008, and Second Amendment to Business Loan Agreement and
Security Agreements dated August 14, 2009 (collectively the “Loan Agreement”);
the Commercial Security Agreement, dated as of August 30, 2007 as amended by an
Omnibus Amendment, Consent and Waiver dated April 29, 2008 and Second Amendment
to Business Loan Agreement and Security Agreements dated August 14, 2009 (the
“Commercial Security Agreement”); the Commercial Pledge and Security Agreement
dated as of August 30, 2007 as amended by an Omnibus Amendment, Consent and
Waiver dated April 29, 2008 and Second Amendment to Business Loan Agreement and
Security Agreements dated August 14, 2009 (the “Commercial Pledge and Security
Agreement”.
 
 
PURPOSE OF LOAN.  The purpose of this loan is for: Consolidate #1089921655 and
#1089921654 into one term note.
 
MANDATORY PRINCIPAL REDUCTION.  Borrower will be required to apply 80% of cash
proceeds realized from the sale or liquidation of any investments owned by the
Borrower to this note.
 
SUCCESSOR INTERESTS.  The terms of this Note shall be binding upon Borrower, and
upon Borrower’s heirs, personal representatives, successors and assigns, and
shall inure to the benefit of Lender and its successors and assigns.
 
NOTIFY US OF INACCURATE INFORMATION WE REPORT TO CONSUMER REPORTING
AGENCIES.  Please notify us if we report any Inaccurate information about your
account(s) to a consumer reporting agency.  Your written notice describing the
specific inaccuracy(ies) should be sent to us at the following address:  Cedar
Rapids Bank and Trust Company 500 1st Avenue NE Ste 100, P.O. Box 789 Cedar
Rapids, IA 52406-0789.
 
GENERAL PROVISIONS.  If any part of this Note cannot be enforced, this fact will
not affect the rest of the Note.  Lender may delay or forgo enforcing any of its
rights or remedies under this Note without losing them.  Borrower and any other
person who signs, guarantees or endorses this Note, to the extent allowed by
law, waive presentment, demand for payment, and notice of dishonor.
 

 
 

--------------------------------------------------------------------------------

 
PROMISSORY NOTE
(Continued)

Loan No: 1089922418    
Page 4

--------------------------------------------------------------------------------

 
Upon any change in the terms of this Note, and unless otherwise expressly stated
in writing, no party who signs this Note, whether as maker, guarantor,
accommodation maker or endorser, shall be released from liability.  All such
parties agree that Lender may renew or extend (repeatedly and for any length of
time) this loan or release any party or guarantor or collateral; or impair, fail
to realize upon or perfect Lender’s security interest in the collateral; and
take any other action deemed necessary by Lender without the consent of or
notice to anyone. All such parties also agree that Lender may modify this loan
without the consent of or notice to anyone other than the party with whom the
modification is made.  The obligations under this Note are joint and several.
 
PRIOR TO SIGNING THIS NOTE, BORROWER READ AND UNDERSTOOD ALL THE PROVISIONS OF
THIS NOTE, INCLUDING THE VARIABLE INTEREST RATE PROVISIONS.  BORROWER AGREES TO
THE TERMS OF THE NOTE.
 
BORROWER ACKNOWLEDGES RECEIPT OF A COMPLETED COPY OF THIS PROMISSORY NOTE AND
ALL OTHER DOCUMENTS RELATING TO THIS DEBT.
 
BORROWER:


 
MACC PRIVATE EQUITIES, INC.


By:  /s/ Travis T. Prentice                                           By:  /s/
Derek Gaernter                                                                
Travis T. Prentice, President & CEO of
MACC                                                  Derek Gaertner, Chief
Financial Officer of
PRIVATE EQUITIES,
INC.                                                                                     MACC
PRIVATE EQUITIES, INC.




LENDER:




CEDAR RAPIDS BANK AND TRUST COMPANY




x      /s/ John
Hall                                                                            
John Hall, Commercial Banking Officer


 


 
 

--------------------------------------------------------------------------------

 

[cedar.jpg]
DISBURSEMENT REQUEST AND AUTHORIZATION


Principal
$4,814,022.34
Loan Date
08-14-2009
Maturity
03-31-2010
Loan No.
1089922418
Call / Coll
410 / 4
Account
MACC PEOO
Officer
755
Initials
References in the boxes above are for Lender’s use only and do not limit the
applicability of this document to any particular loan or item.
Any item above containing “* * * *” has been omitted due to text length
limitations.



Borrower:     MACC PRIVATE EQUITIES,
INC.                                                                                     Lender:                      CEDAR
BANK AND TRUST COMPANY
101 2ND ST SE SUITE
800                                                                                                                                     
500 1ST AVENUE NE STE 100
CEDAR RAPIDS,
IA  52401-1219                                                                                                                        
CEDAR RAPIDS, IA  52401




LOAN TYPE:  This is a Variable Rate Nondisclosable Loan to a Corporation for
$4,814,022.34 due on March 31, 2010.


PRIMARY PURPOSE OF LOAN.  The primary purpose of this loan is for:


*  Personal, Family, or Household Purposes or Personal Investment.


S  Business (Including Real Estate Investment).


SPECIFIC PURPOSE.  The specific purpose of this Loan is: Consolidate #1089921655
and #1089921654 into one term note.


DISBURSEMENT INSTRUCTIONS.  Borrower understands that no loan proceeds will be
disbursed until all of Lender’s conditions for making the loan have been
satisfied.  Please disburse the loan proceeds of $4,814,022.34 as follows:
 
 

 Amount paid to Borrower directly:     $181,684.64        $181,684.64 Deposited
to Checking Account #390013456                Amount paid on Borrower’s
account:     $4,632,337.70        $4,314,022.34 Payment on loan # 1089921654    
       $318,315.36 Payment on Loan # 1089921655                Note Principal:  
 $4,814,022.34  

 
CHARGES PAID IN CASH.  Borrower has paid or will pay in cash as agreed the
following charges: 
 

Prepaid Finance Charges Paid In Cash:   $10,808.78       $10,066.05 Interest on
Loan            #1089921654 as of 8/14/2009           $742.73 Interest on Loan
#1089921655           as of 8/14/2009                Other Charges Paid in Cash:
   $ 1,580.00        $1,500.00 Documentation Fee            $80.00 Delaware UCC
Search                Total Charges Paid in Cash:   $12,388.78   

 
 
BORROWER ACKNOWLEDGES RECEIPT OF A COMPLETED COPY OF THIS DISBURSEMENT REQUEST
AND AUTHORIZATION AND ALL OTHER DOCUMENTS RELATING TO THIS DEBT.

 
 

--------------------------------------------------------------------------------

 

FINANCIAL CONDITION.  BY SIGNING THIS AUTHORIZATION, BORROWER REPRESENTS AND
WARRANTS TO LENDER THAT THE INFORMATION PROVIDED ABOVE IS TRUE AND CORRECT AND
THAT THERE HAS BEEN NO MATERIAL ADVERSE CHANGE IN BORROWER’S FINANCIAL CONDITION
AS DISCLOSED IN BORROWER’S MOST RECENT FINANCIAL STATEMENT TO LENDER. THIS
AUTHORIZATION IS DATED AUGUST 14, 2009.


BORROWER:




MACC PRIVATE EQUITIES INC.


By:  /s/ Travis T. Prentice                                   By:   /s/ Derek
Gaertner                                                                         
Travis T. Prentice, President & CEO of
MACC                                                    Derek Gaertner, Chief
Financial Officer of MACC
PRIVATE EQUITIES,
INC.                                                                                       PRIVATE
EQUITIES, INC.





 
 

--------------------------------------------------------------------------------

 


[cedar.jpg]
NOTICE OF FINAL AGREEMENT


Principal
$4,814,022.34
Loan Date
08-14-2009
Maturity
03-31-2010
Loan No.
1089922418
Call / Coll
410 / 4
Account
MACC PEOO
Officer
755
Initials
References in the boxes above are for Lender’s use only and do not limit the
applicability of this document to any particular loan or item.
Any item above containing “* * * *” has been omitted due to text length
limitations.



Borrower:     MACC PRIVATE EQUITIES,
INC.                                         Lender:                      CEDAR
BANK AND TRUST COMPANY
101 2ND ST SE SUITE
800                                                                                          500
1ST AVENUE NE STE 100
CEDAR RAPIDS,
IA  52401-1219                                                                             CEDAR
RAPIDS, IA  52401




IMPORTANT:  READ BEFORE SIGNING.  THE TERMS OF THE LOAN AGREEMENT SHOULD BE READ
CAREFULLY BECAUSE ONLY THOSE TERMS IN WRITING ARE ENFORCEABLE.  NO OTHER TERMS
OR ORAL PROMISES NOT CONTAINED IN THE WRITTEN LOAN AGREEMENT MAY BE LEGALLY
ENFORCED.  BORROWER MAY CHANGE THE TERMS OF THE LOAN AGREEMENT ONLY BY ANOTHER
WRITTEN AGREEMENT.
 
As used in this Notice, the following terms have the following meanings:
 
Loan.  The term “Loan” means the following described loan:  a Variable Rate
Nondisclosable Loan to a Corporation for $4,814,022.34 due on March 31, 2010.
 
Loan Agreement.  The term “Loan Agreement” means one or more promises,
promissory notes, agreements, undertakings, security agreements, deeds of trust
or other documents, or commitments, or any combination of those actions or
documents, relating to the Loan, including without limitation the following:
 
LOAN DOCUMENTS
 
Promissory NoteDisbursement Request and Authorization
Notice of Final Agreement
SECOND AMENDMENT TO BUSINESS LOAN AGREEMENT AND SECURITY AGREEMENTS
Parties.  The term “Parties” means CEDAR RAPIDS BANK AND TRUST COMPANY and any
and all entities or individuals who are obligated to repay the loan or have
pledged property as security for the Loan, including without limitation the
following:
 
Borrower:                      MACC PRIVATE EQUITIES INC.



Each Party who signs below, other than CEDAR RAPIDS BANK AND TRUST COMPANY,
acknowledges, represents, and warrants to CEDAR RAPIDS BANK AND TRUST COMPANY
that it has received, read and understood this Notice of Final Agreement.  This
Notice is dated August 14, 2009.


BORROWER:


MACC PRIVATE EQUITIES, INC.


By:  /s/ Travis T. Prentice                                           By:  /s/
Derek Gaernter                                                                
Travis T. Prentice, President & CEO of
MACC                                                  Derek Gaertner, Chief
Financial Officer of
PRIVATE EQUITIES,
INC.                                                                                     MACC
PRIVATE EQUITIES, INC.




LENDER:




CEDAR RAPIDS BANK AND TRUST COMPANY




x      /s/ John
Hall                                                                            
John Hall, Commercial Banking Officer


 